DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is in response to the above application filed on 07/06/2021 which is a CIP of application 14/209,858 (now abandoned) filed on 03/13/2014.  Claims 1 – 7 are examined.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claim 1 recites “A turbo-ram scramjet plasma rocket engine with five engine cycles, using simultaneously, dependent on what flight phase it is operating in, both a kerosene based fuel, a hydrocarbon based fuel, a hydrogen ion plasma generated fuel, and a drag reducing/thrust building propulsion system for high speed ascent propulsion phase, all within the same engine architecture in the flight vehicle, thereby allowing multi-engine combustion and drag reduction systems, providing fuel and oxidizer mixtures over a wide Mach number operating range, and thus capability of single stage to orbit operation”.  Independent Claim 1 is basically the first sentence of the second paragraph of Pg. 10, ll. 6 – 12.  It has been held that “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  It was held that “The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”).  Univ. of California v. Eli Lilly and Co., 43 USPQ2d, 1398,1406 (Fed. Cir. 1997); MPEP 2161.01(I).  MPEP 2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”.  In Claim 1 the functional limitations “using simultaneously, dependent on what flight phase it is operating in, both a kerosene based fuel, a hydrocarbon based fuel, a hydrogen ion plasma generated fuel, and a drag reducing/thrust building propulsion system for high speed ascent propulsion phase” specify the desire result of “high speed ascent propulsion phase”.  Similarly, in Claim 1 the functional limitations “allowing multi-engine combustion and drag reduction systems, providing fuel and oxidizer mixtures over a wide Mach number operating range, and thus capability of single stage to orbit operation” specify the desire result of “capability of single stage to orbit operation”.  The Specification disclosed in Para. [0013] "…a multiple engine cycle design incorporating both 1. Subsonic air breathing (gas turbine), 2. Supersonic air breathing (scramjet), 3. Ion-turbo-rocket (plasma turbo ramjet), 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket), 5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion” which are the claimed "five engine cycles”.  However, Applicant’s disclosure only includes generic schematic drawing without any structural details or operational details about how the claimed five engine cycles function together to achieve the desired result.  Furthermore, particular claim terms are not art recognized devices.  For example, "a drag reducing/thrust building propulsion system" does not define an art recognized structural device or combination of structural devices.  Similarly, the disclosed “3. Ion-turbo-rocket (plasma turbo ramjet)” and “5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion” are not art recognized structural device or combination of structural devices.  Furthermore, the Claim 1 recitation “using simultaneously, dependent on what flight phase it is operating in" is apparently in error since Applicant’s disclosure suggest sequential operation of the five engine cycles, e.g., the 1. Subsonic air breathing (gas turbine) cannot operate at the altitude/flight phase of the 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket) because of insufficient air.  Similarly, the Claim 1 recitation “both a kerosene based fuel, a hydrocarbon based fuel, a hydrogen ion plasma generated fuel” is apparently in error since three fuels cannot be both, i.e., two fuels.  Applicant’s disclosure failed to provide any details on the Claim 1 recitation “drag reduction systems”.  For example, in what sense is the drag reduced and which component of the drag is being reduced: skin friction drag, base drag, wave drag, etc.?  Claim 1 recites “the flight vehicle, thereby allowing multi-engine combustion and drag reduction systems, providing fuel and oxidizer mixtures over a wide Mach number operating range, and thus capability of single stage to orbit operation”.  However, Applicant’s disclosure fails to disclose anything about the claimed vehicle such as the vehicle's mass, drag, lift, ratios between mass/drag, lift/drag, mass/lift, etc.  Gerard Laruelle “Air Intakes: Role, Constraints and Design”, International Council of the Aeronautical Sciences (ICAS), ICAS 2002 Congress teaches, on Pg. 643.8, under heading "7.2 Integration on the Vehicle" that the effect of the fuselage, i.e., flight vehicle, was essential for the integration of high-velocity propulsion systems, i.e., engine(s), and that the fuselage aerodynamics was indispensable for designing and locating the engine’s air intake(s) and engine’s exhaust nozzles at high Mach numbers like Mach 12.  Gerard Laruelle teaches, on Pg. 643.15, under heading "13. Conclusions" the long and difficult process of optimizing air intakes to ensure matching the air intake to the engine that said air intake supplies with air.  Applicant's claim of an engine propelling an unknown flight vehicle "over a wide Mach number operating range, and thus capability of single stage to orbit operation” is speculative since the disclosed engine by itself cannot achieve the claimed “wide Mach number operating range”.  An unknown flight vehicle means that designing an air intake to match the claimed engine in said unknown flight vehicle is impossible.  Applicant’s disclosed “5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion” is a bombastic statement lacking any structural details as to how said device is designed, manufactured, and controlled to achieve the claimed function.  For the example, “high” in ‘high power' is a meaningless adjective that Applicant’s disclosure failed to quantify with a numerical value.  Therefore, Applicant’s disclosure failed to satisfy the Written Description requirement.   Claims 2 – 7 depend from Claim 1 and are rejected for the same reason.  Claims 2 – 7 fail to remedy the deficiencies of Claim 1 because Claims 2 – 7 similarly recite limitations that fail to define art recognized structural devices.  Applicant’s claimed invention is the idea of a “turbo-ram scramjet plasma rocket engine with five engine cycles”, but Applicant's disclosure failed to describe the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent Claim 1 recites “A turbo-ram scramjet plasma rocket engine with five engine cycles, using simultaneously, dependent on what flight phase it is operating in, both a kerosene based fuel, a hydrocarbon based fuel, a hydrogen ion plasma generated fuel, and a drag reducing/thrust building propulsion system for high speed ascent propulsion phase, all within the same engine architecture in the flight vehicle, thereby allowing multi-engine combustion and drag reduction systems, providing fuel and oxidizer mixtures over a wide Mach number operating range, and thus capability of single stage to orbit operation”.  Independent Claim 1 is basically the first sentence of the second paragraph of Pg. 10, ll. 6 – 12.  The Specification disclosed on Pg. 8, ll. 22 - 26 "…a multiple engine cycle design incorporating both 1. Subsonic air breathing (gas turbine), 2. Supersonic air breathing (scramjet), 3. Ion-turbo-rocket (plasma turbo ramjet), 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket), 5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion” which are the claimed "five engine cycles”.  The Specification disclosed on Pg. 8, ll. 26 - 28 “This is not typically categorized, but may be as closely defines as a multiple hydrocarbon-electric plasma fueled combined cycle engine, or magnetic hydrocarbon plasma rocket; with the innovation of the plasma rocket embedded in an exoskeleton chassis”.  However, Applicant’s disclosure only includes generic schematic drawing without any structural details or operational details about how the claimed five engine cycles function together to achieve the desired result.  The disclosure fails to enable the materials, structural design, and/or manufacturing of said exoskeleton chassis in which the plasma rocket is embedded, in other words how an exoskeleton is made.  Furthermore, particular claim terms are not art recognized devices.  For example, "a drag reducing/thrust building propulsion system" does not define an art recognized structural device or combination of structural devices.  Similarly, the disclosed “3. Ion-turbo-rocket (plasma turbo ramjet)” and “5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion” are not art recognized structural device or combination of structural devices.  And the disclosed “multiple hydrocarbon-electric plasma fueled combined cycle engine” or “magnetic hydrocarbon plasma rocket” is presumed to be different terms used by Applicant to identify Applicant’s claimed invention.  Similarly HYPERDRIVE (helicon yield plasma electromagnetic ram-scramjet drive radial scramjet engine) on Pg. 3, bottom of second paragraph, is another term used by Applicant to identify Applicant’s claimed invention.  However, these terms are not art recognized names for specific structural device or combination of structural devices.  While Applicant is free to be his own lexicographer bombastic terminology like HYPERDRIVE is NOT enabling terminology.  Claims 2 – 7 depend from Claim 1 and are rejected for the same reason.  Claims 2 – 7 fail to remedy the deficiencies of Claim 1 because Claims 2 – 7 similarly recite limitations that fail to define art recognized structural devices and/or how said structural devices are connected together to achieve the claimed functions.  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a turbo-ram scramjet plasma rocket engine with five engine cycles capable of single stage to orbit operation, i.e., a vehicle that achieves Earth orbit with all the structural components that the vehicle had when said vehicle lifted off from the ground, i.e., said vehicle does not jettison any parts/stages to reduce weight during the ascent from the ground to Earth orbit; (B) the nature of the invention - a single engine structural arrangement (best seen in Applicant’s Fig. 2) combining a plurality of different engine structures that only operate during particular stages of flight; (C) the state of the prior art – As Applicant disclosed on Pg. 2, bottom of the first paragraph, two cycle propulsion engines like the J58 on the U.S. Air Force SR-71 Blackbird supersonic reconnaissance comprising a gas turbine (first cycle) and a ramjet (second cycle) was known in the art.  The U.S. Air Force retired the SR-71 from service in 1999.  At the time of this writing, Examiner is not aware of any publically disclosed human piloted aircraft that can currently achieve, let alone, exceed the SR-71’s publically disclosed top speed of Mach 3.3.  Yet, Applicant disclosed, on Pg. 4, l. 14 "achieving exhaust flight speeds in excess of Mach 20".  Mutzman, R. and Murphy, S., “X-51 Development: A Chief Engineer’s Perspective”, 17th AIA A International Space Planes and Hypersonic Systems and Technologies Conference, April 13, 2011 details the flight testing of the X-51 WaveRider scramjet engine test vehicle.  During one test flight, Slide 38, the X-51 scramjet engine only operated for 143 second and accelerated the test vehicle to a Mach number of 4.87 from a starting Mach number of 4.85, i.e., acceleration of only 0.02 Mach under scramjet power.  A B-52 bomber carried the X-51 WaveRider scramjet engine test vehicle to an altitude of around 40,000 feet where said test vehicle was released and the rocket booster ignited and accelerated said test vehicle to a speed of Mach number speed of 4.85 where the scramjet engine was designed to start.  After about 30 seconds of rocket booster flight, said rocket booster separated from the X-51 WaveRider scramjet engine test vehicle.  After scramjet engine start, said X-51 WaveRider scramjet engine test vehicle was powered by the scramjet for about 143 seconds at which point the inlet airflow became disrupted resulting in the scramjet engine shutting down.  The X-51 WaveRider scramjet engine test program ended in May 2013 with only four test flights where only two of said four test flights had scramjet engine powered flights typically lasting less than 6 minutes of scramjet operation.  Keirsey et al. (5,224,344) disclosed, in Figs. 1 – 5 and abstract, a vehicle having three engine cycles: 1) air-augmented rocket, 2) Dual mode ramjet/scramjet, and 3) conventional pure rocket.  Accordingly, Applicant’s original disclosure failed to enable a single engine architecture having five engine cycles comprising: 1. Subsonic air breathing (gas turbine), 2. Supersonic air breathing (scramjet), 3. Ion-turbo-rocket (plasma turbo ramjet), 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket), 5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion.  Applicant disclosed and claimed a number of terms, discussed above, that are not art recognized structural device(s) or combination(s) of structural devices.  For example, Applicant’s disclosed “5. A high power elecrtromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion” is a bombastic statement lacking any structural details as to how said device is designed, manufactured, and controlled to achieve the claimed function.  Additionally “high” in ‘high power' is a meaningless adjective that Applicant’s disclosure failed to quantify with a numerical value.  The Specification failed to enable how the Claim 1 recitation “using simultaneously, dependent on what flight phase it is operating in" is implemented since Applicant’s disclosure suggest sequential operation of the five engine cycles, e.g., the 1. Subsonic air breathing (gas turbine) cannot operate at the altitude/flight phase of the 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket) because of insufficient air.  The Claim 1 recitation “both a kerosene based fuel, a hydrocarbon based fuel, a hydrogen ion plasma generated fuel” recites three fuels so the Specificationcannot be both, i.e., two fuels.  Applicant’s disclosure failed to provide any details on the Claim 1 recitation “drag reducing/thrust building propulsion system” and “drag reduction systems”.  For example, in what sense is the drag reduced and which component of the drag is being reduced: skin friction drag, base drag, wave drag, etc.?  Accordingly, Applicant failed to enable how the drag reducing scheme is achieved and the structures required to perform the drag reduction.  Claim 1 recites “the flight vehicle, thereby allowing multi-engine combustion and drag reduction systems, providing fuel and oxidizer mixtures over a wide Mach number operating range, and thus capability of single stage to orbit operation”.  However, Applicant’s disclosure fails to disclose anything about the claimed flight vehicle such as the vehicle's mass, drag, lift, mass/drag ratios, lift/drag ratios, mass/lift ratios, etc.  Gerard Laruelle “Air Intakes: Role, Constraints and Design”, International Council of the Aeronautical Sciences (ICAS), ICAS 2002 Congress teaches, on Pg. 643.8, under heading "7.2 Integration on the Vehicle" that the effect of the fuselage, i.e., flight vehicle aerodynamics, was essential for the integration of high-velocity propulsion systems, i.e., engine(s), and that the fuselage aerodynamics was indispensable for designing and locating the engine’s air intake(s) and engine’s exhaust nozzles at high Mach numbers like Mach 12.  Applicant's claim of an engine propelling an unknown flight vehicle "over a wide Mach number operating range, and thus capability of single stage to orbit operation” is speculative since the disclosed engine by itself cannot achieve the claimed “wide Mach number operating range”.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1, ll. 2 - 3 recites “both a kerosene based fuel, a hydrocarbon based fuel” which is indefinite because kerosene was a hydrocarbon based fuel.  Applicant’s Specification disclosed on Pg. 1, last sentence continuing on to Pg. 2 that “burning kerosene based hydrocarbon fuels”.  Claim 1 is rejected as being indefinite because Applicant failed to clarify how the claimed “kerosene based fuel” and the claimed “hydrocarbon based fuel” differed from each other.  Claims 2 – 7 depend from Claim 1 and are rejected for the same reason.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1, ll. 2 - 3 recites “both a kerosene based fuel, a hydrocarbon based fuel, a hydrogen ion plasma generated fuel” which is indefinite because three fuels are recited while both refers to two things, regarded and identified together.  Claim 1 is indefinite because Applicant failed to clarify which of the three fuels (kerosene based fuel, a hydrocarbon based fuel, and a hydrogen ion plasma generated fuel) are the two fuels referred to by the recited 'both'.  Claims 2 – 7 depend from Claim 1 and are rejected for the same reason.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1, l. 7 recites “capability of single stage to orbit operation” which renders the claim indefinite because it is unclear whether the limitations “single stage to orbit operation” are in fact performed by the invention, and are part of the invention or if such recitation “capability” is just a possible result that may or may not happen, wee MPEP § 2173.05(d).  Claims 2 – 7 depend from Claim 1 and are rejected for the same reason.

Note:  The lack of enablement for Claims 1 - 7 prevented application of prior art, because the mechanism involved, not being disclosed and therefore not enabled, could not be searched.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741